DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 1/19/2021. 
Claims 1-16 and 18 are pending. Claims 17 and 19-20 are cancelled. 
Response to Arguments
Previous rejection of the claims under 35 USC 112 are withdrawn. 
Amendment of the claims necessitates withdrawal of the previous rejection under 35 USC 102 and 103. New grounds are provided below. 
Applicant’s arguments filed 1/19/2021 are still relevant to the new rejection. The arguments have been fully considered but they are not persuasive. 
With respect to the reaction temperature of the methanator reactor (arguments, page 7), this limitation is now addressed below by Lapinski.
With respect to separation by stripping light gases (arguments, page 7), Baldiraghi teaches separation in high-pressure separator (0057) followed by further separating the liquid in a stripper (0058). . 
With respect to removing methane produced in the methanation reactor (arguments, page 7), Baldiraghi teaches treating the gaseous effluent using a series of reaction steps to obtain a product that “essentially consists of H2” (0057). Thus, it is expected or would have been obvious to separate the methane from the hydrogen after methanation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldiraghi (US 20110239532) in view of Lapinski (US 7687049).
With respect to claims 1, 10 and 12, Baldiraghi teaches a hydroprocessing process comprising: providing a hydrocarbon feed stream comprising a biorenewable feedstock mixture (abstract; 0039-0041); hydrodeoxygenating said hydrocarbon feed stream in a hydroprocessing reactor in the presence of a hydrogen stream to provide a hydroprocessed stream (abstract; figure; 0042-0050; 0091); separating said hydroprocessed stream to provide a gaseous stream comprising hydrogen and carbon monoxide and a liquid hydroprocessed stream (figure; 0057); and recycling the hydrogen containing gas (figure; 0057). The recycled gas stream may first be subject to methanation to hydrogenate the carbon monoxide and limit its accumulation in the recycled gases (0057). The liquid hydroprocessed stream is passed to a hydroisomerization reaction step (figure; 0059+; 0091).
Baldiraghi is silent regarding the operating conditions of the methanation reactor, including heating the gaseous stream to a reaction temperature of about 120C to about 270C and methanting the heated stream in a methanator reactor.
In art of methanation, Lapinski teaches treating a hydrogen-rich stream containing carbon monoxide in a methanation reactor and removal zone to reduce the carbon monoxide to less than 10ppm (abstract; col. 3, line 9+) or less than 1 ppm (claim 2) and further using the hydrogen product in a catalyst reduction zone (claim 1; col. 1, line 45+). The hydrogen stream includes  The operating conditions of the methanation zone include a temperature of about 200-400 C in the presence of a catalyst such as nickel, cobalt or ruthenium (col. 3, line 46+). 
Baldiraghi teaches using methanation to remove CO from the hydrogen-rich effluent stream to produce hydrogen free of CO for recycle. Lapinski teaches treating hydrogen-rich streams containing CO as well as other contaminants such as hydrocarbons using methanation to produce a hydrogen-rich stream having less than 1 ppm CO (claim 1-2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the methanation process of Lapinski, including a catalyst comprising e.g. nickel and reactor temperature in the range of 200-400C, which overlaps the claimed range. It would have been obvious to heat the feed to reach the reaction temperature. 
With respect to claim 2, Baldiraghi teaches scrubbing acid gases from said gaseous stream (0057).
With respect to claim 4, Baldiraghi teaches wherein said hydrocarbon feed stream comprises up to 75% biorenewable feed (abstract) which is at least 5 wt% biorenewable feedstock. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
With respect to claims 5 and 7, Baldiraghi teaches utilizing a separator followed by a stripper for stripping light gases from said hydroprocessed stream to provide a first gaseous stream and a stripping overhead gaseous stream and a stripped liquid hydroprocessed stream 
With respect to claim 6, Baldiraghi teaches that the recycle gas stream after methanation consists of essentially hydrogen and small amounts of CO. Thus, it appears or else would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to separate the methane from the hydrogen rather than recycling with the hydrogen recycle stream. 
With respect to claim 8, Baldiraghi teaches further comprising separating said hydroisomerized stream and stripping gases from a liquid hydroisomerized stream (figure).
With respect to claim 11, Baldriaghi teaches treating and recycling hydrogen for use in the hydrodeoxygenation reaction and teaches using hydrogen in the hydroisomerization reaction. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recycle gas with makeup hydrogen in either hydroprocessing reactor to do no more than provide expected results.
With respect to claim 13, Baldriaghi teaches wherein the reaction is conducted at specific operating conditions of at least temperature, pressure, and space velocity and hydrogen rate (example 2, 0103-0107) and teaches using thermostat-regulated control (0095). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to monitor such conditions including at least one of: sensing at least one parameter of the process, and generating or transmitting a signal or data from the sensing.
With respect to claim 15.
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldriaghi and Lapinski as applied to claims 1 and 8 above, further in view of Wexler (US 20180148654).
Claim 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldriaghi in view of Wexler.
With respect to claims 3, 14 and 18, Baldriaghi teaches the limitations as discussed above and applied here. Baldriaghi teaches first separating the effluent in a high-pressure separator treating the gaseous effluent to purify hydrogen for recycle (0057). The liquid fraction from the high-pressure separator may further be treated by removing the light gaseous components, such as water and oxygenated compounds, using stripping with a gaseous hydrocarbon, nitrogen, or hydrogen, in a stripper (0058). The stripped hydroprocessed stream comprising diesel (0057-0058; 0001; table). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the remainder gas components from the stripper with the high-pressure separator gas stream and treating the totality of the gas stream for the treatment and recovery of maximum hydrogen. 
Baldriaghi is silent regarding compressing said gaseous stream.
However, it is well known in the art of hydroprocessing to compress the gaseous stream utilized as recycle hydrogen to obtain the desired pressure as shown in Wexler (figure; 0024). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a compressor on the recycle hydrogen containing stream in the process of Baldriaghi as shown in Wexler to provide the hydrogen stream to the reactor at the required pressure. 
With respect to claim 9, Baldriaghi teaches combining the hydroprocessed gaseous stream with the isomerized liquid; condensing and separating a gas and a cold liquid, and further separating the cold liquid into product fractions including an overhead light gas stream However, Baldriaghi is silent regarding separating the combined stream using stripping light gases from said cold liquid hydroprocessed stream.
Both Baldriaghi and Wexler teach stripping gaseous including CH4- from the hydrodeoxygenated or hydroprocessed effluent.  It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. MPEP 2143. In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine or substitute the stripping with the separation of effluent from the hydroisomerization reaction to obtain the predictable result of an increased removal of light gases. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
With respect to claim 16, Wexler teaches taking a quench gas stream from said scrubbed, compressed gaseous stream and feeding the quench gas stream to interbed locations in a hydroprocessing reactor in which said hydroprocessing step is performed (figure; 0043), including to control the temperature in a hydrodeoxygenation reaction (0043).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771      


/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771